Exhibit 10.2

 

STERIS CORPORATION

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This Agreement is between STERIS Corporation (“STERIS”) and [Optionee’s Name]
(“Optionee”), with respect to the grant of a Nonqualified Stock Option by STERIS
to Optionee pursuant to the STERIS Corporation 2002 Stock Option (the “Plan”).
(Capitalized terms used in this Agreement and not otherwise defined have the
meanings assigned to them in the Plan.)

 

1. Grant of Option. STERIS hereby grants to Optionee, as of [Date of Grant], an
option (the “Option”) to purchase all or any number of an aggregate of [Number
of Shares Granted – referred to below as “X”] STERIS Common Shares, at an
exercise price of [Grant Price] per share, upon and subject to the terms of this
Agreement and the Plan.

 

2. Documents Delivered with Agreement. STERIS has delivered to Optionee, along
with two copies of this Agreement, the following documents: (a) a copy of
STERIS’s Policy Prohibiting the Improper Use of Material Non-Public Information
(the “Policy”); (b) a copy of the Plan and its related Prospectus, (c) two
execution copies of a Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Optionee (the “Nondislosure Agreement”); (d) two copies
of an acknowledgment form (the “Acknowledgment Form”); and (e) a copy of
STERIS’s most recent integrated Annual Report to Shareholders and Form 10-K (the
“Annual Report”). By executing this Agreement, Optionee acknowledges receipt of
these documents.

 

3. Terms and Conditions of Option. The Option is a Nonqualified Option and shall
not be treated as an Incentive Stock Option. Except as otherwise provided in
this Agreement, the Option shall be subject to all of the terms and conditions
of the Plan. As a condition to the effectiveness of the Option, Optionee must
return to STERIS signed copies of (a) this Agreement, (b) the Nondisclosure
Agreement, and (c) the Acknowledgment Form. If Optionee violates the terms of
the Policy, or this Agreement, the Nondisclosure Agreement, or any similar
agreement previously entered into (collectively “Prior Agreements”), any and all
options to purchase Common Shares that were granted by STERIS to Optionee
(including the Option granted by this Agreement or any Prior Agreements) shall
be forfeited, void, and of no further force and effect.

 

4. Term of Option. Unless earlier terminated, the Option shall terminate at the
close of business on, and shall not be exercisable at any time after, [Ten Years
and One Month from Date of Grant].

 

5. Vesting. So long as Optionee remains in the employ of STERIS, but subject to
the terms of this Agreement and the Plan, the Option shall vest and first become
exercisable in equal increments (excluding any fractional shares) as follows:

 

From and after this date:

--------------------------------------------------------------------------------

 

The Option is

Exercisable with Respect to:

--------------------------------------------------------------------------------

[First Anniversary of Grant]

 

[X/4] Common Shares

[Second Anniversary of Grant]

 

an additional [X/4] Common Shares

[Third Anniversary of Grant]

 

an additional [X/4] Common Shares

[Fourth Anniversary of Grant]

 

the remaining [X/4] Common Shares

 

If Optionee’s employment terminates before [Fourth Anniversary of Grant] and
Optionee is entitled to exercise the Option after the Employment Termination
Date by reason of the application of Section 6 of the Plan, a portion of the
Option shall also vest and first become exercisable, as of the Employment
Termination Date (in addition to the extent to which it has already vested
pursuant to the foregoing schedule), to the extent of an additional percentage
of the full number of Common Shares subject to the Option determined by
multiplying 25% by a fraction the numerator of which is the number of days
between the Employment Termination Date and the immediately preceding
[Anniversary of Grant] and the denominator of which is 365.

 



--------------------------------------------------------------------------------

6. Exercise of Vested Option. Except as otherwise provided in Section 6 of the
Plan, the Option shall be exercisable only while Optionee is in the employ of
STERIS. To the extent exercisable under the Agreement, the Option may be
exercised from time to time in whole or in part.

 

7. Method of Exercise. A request to exercise the Option requires delivery of (a)
the Exercise Price payable in accordance with Section 5.6 of the Plan and (b) a
written notice to STERIS identifying this Agreement and specifying the number of
Common Shares as to which the Option is being exercised. Subject to the terms of
the Plan and this Agreement, STERIS shall deliver to Optionee certificates
representing the Option shares as soon as administratively feasible following
such exercise.

 

8. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Nondisclosure Agreement, the Policy, any Prior
Agreement, or any STERIS policy shall be determined by the Committee, in its
sole discretion, and its determination shall be final and binding on Optionee
and STERIS.

 

9. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, the
Optionee acknowledges: (a) that the Plan is discretionary in nature and may be
suspended or terminated by STERIS at any time; (b) that each grant of an Option
is a one-time benefit which does not create any contractual or other right to
receive future grants of Options, or benefits in lieu of Options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when the Option shall be granted, the number of shares
subject to each Option, the Option price, and the time or times when each Option
shall be exercisable, will be at the sole discretion of STERIS; (d) that the
Optionee’s participation in the Plan shall not create a right to further
employment with the Optionee’s employer and shall not interfere with the ability
of the Optionee’s employer to terminate the Optionee’s employment relationship
at any time with or without cause; (e) that the Optionee’s participation in the
Plan is voluntary; (f) that the value of the Options is an extraordinary item of
compensation which is outside the scope of the Optionee’s employment contract,
if any; (g) that the Option is not part of normal and expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (h) that the right to purchase stock ceases upon termination
of employment for any reason except as may otherwise be explicitly provided in
the Plan or this Agreement; (i) that the future value of the shares is unknown
and cannot be predicted with certainty; (j) that, where the Optionee’s employer
is a Subsidiary or affiliate of STERIS, the Option has been granted to the
Optionee in the Optionee’s status as an employee of such Subsidiary or
affiliate, and can in no event be understood or interpreted to mean that STERIS
is the Optionee’s employer or that the Optionee has an employment relationship
with STERIS; and (k) that if the underlying shares do not increase in value, the
Option will have no value.

 

10. Employee Data Privacy. By entering into the Agreement, and as a condition of
the grant of the Option, the Optionee consents to the collection, use and
transfer of personal data as described in this Section 10. The Optionee
understands that STERIS and its Subsidiaries hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Options or other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Optionee’s favor,
for the purpose of managing and administering the Plan (“Data”). The Optionee
further understands that STERIS and/or its Subsidiaries will transfer Data among
themselves as necessary for the purposes of implementation, administration and
management of the Optionee’s participation in the Plan, and that STERIS and/or
its Subsidiaries may each further transfer Data to any third parties assisting
STERIS in the implementation, administration and management of the Plan (“Data
Recipients”). The Optionee understands that these Data Recipients may be located
in the Optionee’s country of residence, the European Union, or elsewhere, such
as the United States. The Optionee authorizes the Data Recipients to receive,
possess, use, retain and transfer Data in electronic or other form, for the
purposes of implementing, administering and managing the Plan, including any
transfer of such Data, as may be necessary or appropriate for the administration
of the Plan and/or the subsequent holding of shares of stock on the Optionee’s
behalf, to a broker or third party with whom the shares acquired on exercise may
be deposited. The Optionee understands that he or she may, at any time, review
the Data, require any necessary amendments to it or withdraw the consent herein
by notifying STERIS in

 

2



--------------------------------------------------------------------------------

writing. The Optionee further understands that withdrawing consent may affect
the Optionee’s ability to participate in the Plan, at the sole discretion of the
Committee.

 

11. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Optionee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Option shall not be transferable by Optionee other than as
provided in Section 8 of the Plan.

 

IN WITNESS WHEREOF, STERIS has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
all as of the day and year first written above.

 

STERIS Corporation

     

Optionee

By: /s/ Mark D. McGinley         

Mark D. McGinley

      [Optionee’s Name]

Vice President, General Counsel, and Secretary

       

 

3